Exhibit 10(A)

 

TARGET CREDIT CARD OWNER TRUST 2008-1

 

$3,825,000,000 Floating Rate Asset-Backed Note

 

NOTE PURCHASE AGREEMENT

 

May 5, 2008

 

BOTAC, Inc., as Note Purchaser
c/o Chase Bank USA, National Association
201 N. Walnut Street
Wilmington, Delaware 19801

 

Chase Bank USA, National Association
201 N. Walnut Street
Wilmington, Delaware 19801

 

Ladies and Gentlemen:

 

1.  Introduction.  Target Credit Card Owner Trust 2008-1, a Delaware statutory
trust (the “Issuer”), proposes to issue the $3,825,000,000 Floating Rate
Asset-Backed Note (the “Note”, which term shall include any Additional Notes)
and Target Receivables Corporation, a Minnesota corporation (“TRC”), proposes to
sell the Note to BOTAC, Inc., a Nevada corporation (the “Note Purchaser”),
pursuant to this Note Purchase Agreement (the “Note Purchase Agreement”), by and
among TRC, Target Corporation, a Minnesota corporation (“Target”), the Note
Purchaser and Chase Bank USA, National Association, a national banking
association (“Chase USA”).

 

Target National Bank, a national banking association, from time to time sells,
transfers and otherwise conveys receivables (the “Receivables”) generated from
time to time in a portfolio of open-end bank credit card accounts and certain
related rights to Target Capital Corporation, a Minnesota corporation (“TCC”),
pursuant to the Amended and Restated Bank Receivables Purchase Agreement, dated
as of April 28, 2000 (as amended, supplemented or otherwise modified, the “Bank
Receivables Purchase Agreement”), by and between Target National Bank and TCC.

 

TCC from time to time sells, transfers and otherwise conveys the Receivables and
other rights to TRC pursuant to the Amended and Restated Receivables Purchase
Agreement, dated as of April 28, 2000, as amended by Amendment No. 1 thereto,
dated as of August 22, 2001 (as amended, supplemented or otherwise modified, the
“Receivables Purchase Agreement”), by and between TCC and TRC.

 

TRC from time to time transfers the Receivables and other rights to the Target
Credit Card Master Trust, a Delaware common law trust (the “Trust”), pursuant to
the Amended

 


 

and Restated Pooling and Servicing Agreement, dated as of April 28, 2000, as
amended by Amendment No. 1 thereto, dated as of August 22, 2001 (as amended,
supplemented or otherwise modified, the “Pooling and Servicing Agreement”), by
and among TRC, as Transferor (in such capacity, the “Transferor”), Target
National Bank, as Servicer (in such capacity, the “Servicer”), and Wells Fargo
Bank, National Association, a national banking association (“Wells Fargo”), as
Trustee (the “Trustee”).

 

The Transferor and the Trustee propose to create a new Series of Investor
Certificates (the “Collateral Certificate”) pursuant to the Series 2008-1
Supplement to the Pooling and Servicing Agreement, dated as of May 19, 2008 (the
“Series Supplement”), by and among the Transferor, the Servicer and the Trustee.

 

The Collateral Certificate will be transferred by TRC to the Issuer in
consideration of the Note pursuant to the Deposit and Administration Agreement,
dated as of May 19, 2008 (the “Deposit and Administration Agreement”), by and
between TRC, as Depositor and Administrator (in such capacities, the “Depositor”
and the “Administrator,” respectively) and the Issuer.

 

The Issuer, existing pursuant to the Amended and Restated Trust Agreement, dated
as of May 19, 2008 (the “Trust Agreement”), by and between TRC, as Depositor,
and Wilmington Trust Company, a Delaware banking corporation, as Owner Trustee,
will pledge the Collateral Certificate to Wells Fargo, as Indenture Trustee (in
such capacity, the “Indenture Trustee”) under the Indenture, dated as of May 19,
2008 (the “Indenture”), by and between the Issuer and the Indenture Trustee, to
secure the Note to be issued by the Issuer on the Closing Date, pursuant to the
Indenture.

 

The Note is an obligation of the Issuer.  The primary asset of the Issuer is the
Collateral Certificate, which represents a specified undivided interest in the
Trust.

 

This Note Purchase Agreement, the Bank Receivables Purchase Agreement, the
Receivables Purchase Agreement, the Pooling and Servicing Agreement, the
Series Supplement, the Deposit and Administration Agreement, the Trust
Agreement, the Indenture and the Confidentiality and Non-Solicitation Agreement,
dated as of May 5, 2008 (the “Confidentiality and Non-Solicitation Agreement”),
by and among TRC, Target, the Note Purchaser, Chase USA and JPMorgan Chase Bank,
National Association shall collectively hereinafter be referred to as the “Basic
Documents.”  Capitalized terms used but not defined herein have the meanings
assigned thereto in the respective Basic Documents.  In the event that any
definition contained herein shall conflict with or be inconsistent with any
definition contained in the Basic Documents other than this Note Purchase
Agreement, the definitions set forth in this Note Purchase Agreement shall
govern with respect to the Note and this Note Purchase Agreement.  TRC and
Target hereby agree with the Note Purchaser and Chase USA as follows:

 

2.  Representations and Warranties of TRC and Target.  Each of TRC and Target,
as applicable (TRC as to itself only, and Target as to itself, Target National
Bank and TCC), hereby represents and warrants to, and agrees with, the Note
Purchaser and Chase USA that:

 


 

(a)           Each of TRC and Target has been duly incorporated and is an
existing corporation in good standing under the laws of the State of Minnesota
with power and authority (corporate and other) to own its properties and conduct
its business; and each of TRC and Target is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification and where the failure to so qualify would have a material adverse
effect on the Trust’s, the Transferor’s or the Servicer’s, as applicable,
ability to perform its obligations under the Basic Documents to which each is a
party.

 

(b)           No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required for the consummation by
TRC or Target of the transactions contemplated by this Note Purchase Agreement
in connection with the issuance and sale of the Note, except such as have been
obtained and made.

 

(c)           Neither TRC nor Target is in violation of its Articles of
Incorporation or Bylaws or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any agreement or
instrument to which it is a party or by which it or its properties are bound
which would have a material adverse effect on the transactions contemplated in
the Basic Documents.  The execution, delivery and performance of the Basic
Documents and the issuance and sale of the Note and compliance with the terms
and provisions thereof will not result in a material breach or violation of any
of the terms and provisions of, or constitute a default under, any statute, any
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over TRC or Target or any of Target’s
subsidiaries or any of their properties, or any material agreement or instrument
to which TRC or Target or any of Target’s subsidiaries is a party or by which
TRC or Target or any of Target’s subsidiaries is bound or to which any of the
properties of TRC or Target or any of Target’s subsidiaries is subject, or the
Articles of Incorporation or Bylaws of TRC or Target or any of Target’s
subsidiaries; TRC has full power and authority to authorize, issue and transfer
the Collateral Certificate as contemplated by the Deposit and Administration
Agreement and sell the Note as contemplated by this Note Purchase Agreement; and
each of TRC and Target has full power and authority to enter into the Basic
Documents to which it is a party.

 

(d)           The representations and warranties of each of TRC, TCC, Target
National Bank and Target in the Basic Documents to which it is a party are true
and correct as of the date hereof (unless such representation or warranty
specifically relates to an earlier date).

 

(e)           Each of this Note Purchase Agreement and the other Basic Documents
to which TRC, TCC, Target National Bank and Target (each, a “Target Entity”) is
a party has been duly authorized, executed and delivered by each such party and
constitutes a legal, valid and binding agreement of each Target Entity which is
a party thereto enforceable in accordance with its terms, except as
enforceability may be

 


 

limited by (i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.

 

(f)            TRC has authorized:  (i) the conveyance of the Receivables and
other rights to the Trust, (ii) the issuance of the Collateral Certificate by
the Trust, (iii) the transfer of the Collateral Certificate to the Issuer and
(iv) the issuance and sale of the Note.

 

(g)           Any taxes, fees and other governmental charges due and payable
from or by TRC or Target in connection with the execution, delivery and
performance of the Basic Documents, the Collateral Certificate and the Note and
any other agreements contemplated therein shall have been paid or will be paid
by TRC or Target, as the case may be, at or prior to the Closing Date to the
extent then due.

 

(h)           The information heretofore furnished by or on behalf of a Target
Entity to the Note Purchaser, as identified in Schedule I hereto but exclusive
of any information that was forward-looking information at the time it was
provided, for purposes of, or in connection with, this Note Purchase Agreement
and the other Basic Documents was true and accurate in every material respect,
as of the date such information was stated or certified.  If the representation
or warranty made by TRC and Target in this subsection 2(h) (i) shall prove to
have been incorrect in any material respect when made, which continues to be
incorrect in any material respect for a period of 60 days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to TRC and Target by the Note Purchaser and (ii) as a result of
which the interests of the Note Purchaser are materially and adversely affected,
a Note Purchase Agreement early amortization event (a “Note Purchase Agreement
Early Amortization Event”) shall be deemed to have occurred.   Upon discovery by
TRC or Target of a material breach of any representation or warranty of TRC or
Target set forth in this subsection 2(h), the party discovering such breach
shall give prompt written notice thereof to the Note Purchaser.

 

(i)            Other than as set forth in this Note Purchase Agreement, there
are no legal or governmental proceedings pending or, to the knowledge of any
Target Entity, threatened to which any Target Entity or any of their
subsidiaries is a party or to which any property of any Target Entity or any of
their subsidiaries is the subject which, if determined adversely to a Target
Entity could individually or in the aggregate reasonably be expected to (i) have
a material adverse effect on (A) the financial position or results of operations
of any Target Entity or any of their subsidiaries, taken as a whole, and (B) the
Notes, or (ii) impair materially the ability of any Target Entity or any of
their subsidiaries to perform any of their respective obligations under the
Basic Documents.

 

(j)            When the Collateral Certificate is issued pursuant to the
Series Supplement and the Pooling and Servicing Agreement, the Trust will not be
an

 


 

“investment company” or “controlled” by an “investment company” as each such
term is defined in the Investment Company Act of 1940.

 

(k)           When the Note is issued pursuant to the Indenture, the Issuer will
not be an “investment company” or “controlled” by an “investment company” as
each such term is defined in the Investment Company Act of 1940.

 

3.  Purchase, Sale and Delivery of the Note.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, TRC agrees to sell to the Note Purchaser,
and the Note Purchaser agrees to purchase from TRC, the Note at a purchase price
of 93.00% of the original principal amount thereof and at an Interest Rate of,
with respect to any Interest Accrual Period, a per annum rate equal to LIBOR, as
determined on the related LIBOR Determination Date, plus (x) for each Interest
Accrual Period through and including the earlier of (i) the Interest Accrual
Period beginning on April 25, 2013 and (ii) the Interest Accrual Period related
to the first Special Payment Date, 0.65% and (y) for each Interest Accrual
Period thereafter, 2.28%.

 

TRC will deliver to the Note Purchaser, against payment of the purchase price,
the Note in the form of one permanent security in certificated form (the
“Certificated Note”).  Payment for the Note shall be made by the Note Purchaser
in Federal (same day) funds by wire transfer to an account previously designated
to the Note Purchaser by TRC or Target by 10:00 a.m. (New York time), on May 19,
2008 (or such date that is as soon as practicable after the conditions in
Section 7 hereof are satisfied, as mutually agreed upon by TRC and the Note
Purchaser, the “Closing Date”), but in no case later than May 30, 2008 (the
“Termination Date”).  The Certificated Note will be made available for
inspection at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, New York 10036, at least 24 hours prior to the Closing
Date.

 

TRC, Target and the Note Purchaser each covenants to treat the Note as
indebtedness for all U.S. federal, state and local income tax purposes.

 

4.  Representations, Warranties and Agreements of the Note Purchaser and Chase
USA; No Offering by the Note Purchaser.  Each of the Note Purchaser and Chase
USA, as applicable, as to itself, hereby respectively represents and warrants
to, and agrees with, TRC and Target that:

 

(a)           The Note Purchaser has been duly organized and is an existing
corporation in good standing under the laws of the State of Nevada with power
and authority (corporate and other) to own its properties and conduct its
business; and the Note Purchaser is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification
and where the failure to so qualify might permanently impair title to property
material to its operations or its right to enforce a material contract against
others or expose it to substantial liability in such jurisdiction.

 


 

(b)           Chase USA has been duly organized and is an existing national
banking association in good standing under the laws of the United States of
America with power and authority (corporate and other) to own its properties and
conduct its business; and Chase USA is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification and where the failure to so qualify might permanently impair title
to property material to its operations or its right to enforce a material
contract against others or expose it to substantial liability in such
jurisdiction.

 

(c)           No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required for the consummation by
the Note Purchaser of the transactions contemplated by this Note Purchase
Agreement in connection with the issuance and sale of the Note, except such as
have been obtained and made and except such as may be required under state
securities laws.

 

(d)           No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required for the consummation by
Chase USA of the transactions contemplated by this Note Purchase Agreement in
connection with the issuance and sale of the Note, except such as have been
obtained and made and except such as may be required under state securities
laws.

 

(e)           The Note Purchaser has full power and authority to enter into this
Note Purchase Agreement.

 

(f)            Chase USA has full power and authority to enter into this Note
Purchase Agreement.

 

(g)           The Note Purchase Agreement has been duly authorized, executed and
delivered by the Note Purchaser and constitutes a legal, valid and binding
agreement of the Note Purchaser enforceable in accordance with its terms, except
as enforceability may be limited by (i) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
enforcement of the rights of creditors and (ii) general principles of equity,
whether enforcement is sought in a proceeding in equity or at law.

 

(h)           The Note Purchase Agreement has been duly authorized, executed and
delivered by Chase USA and constitutes a legal, valid and binding agreement of
Chase USA enforceable in accordance with its terms, except as enforceability may
be limited by (i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.

 


 

(i)            The Note Purchaser understands that it is purchasing the Note for
its own account (and not in a fiduciary capacity) and does not intend to offer
the Note for sale to the public.

 

(j)            The Note Purchaser will not offer to sell or otherwise dispose of
the Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”) or
any applicable state or other securities laws.  The Note Purchaser acknowledges
that it has no right to require TRC to register the Note under the Securities
Act or any state securities law.

 

(k)           The Note Purchaser shall execute and deliver an investor letter
addressed to TRC substantially in the form attached as Exhibit B to the
Indenture.

 

(l)            The Note Purchaser has not acquired and will not Transfer any
interest in the Note, or cause an interest in the Note to be marketed, on or
through an “established securities market” within the meaning of
Section 7704(b)(1) of the Code and any regulations thereunder, including,
without limitation, any over-the-counter-market or an interdealer quotation
system that regularly disseminates firm buy or sell quotations.

 

(m)          The Note Purchaser and Chase USA will not (i) include the Note in
any securitization which would require filings under Regulation AB under the
Securities Act or (ii) use any trademarks, tradenames, service marks, logos or
other proprietary designations of Target or its Affiliates in any
securitization, and the term of any securitization into which the Note is to be
included cannot extend beyond the expected final payment date of the Note.

 

For purposes of this Section 4, “Regulation AB” shall mean Subpart 229.1100 –
Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, and all
related rules and regulations of the Securities and Exchange Commission, as such
may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Securities and Exchange Commission
in the adopting release (Asset-Backed Securities, Securities Act Release
No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the
Securities and Exchange Commission, or as may be provided by the Securities and
Exchange Commission or its staff from time to time.

 

5.  Certain Agreements of TRC and Target.  Each of TRC and Target, as applicable
(each as to itself only, except that the covenants as to Target National Bank
and TCC are made by Target) covenants and agrees with the Note Purchaser and
Chase USA that:

 

(a)           For so long as the Note is Outstanding:

 

(i)                    TRC agrees that it will not and will cause the Issuer and
any of their Affiliates (as defined in Rule 501(b) of Regulation D) not to
solicit any offer to buy or make any offer or sale of, or otherwise negotiate in
respect of, the Note if, as a result of the doctrine of “integration” referred
to in Rule 502

 


 

under the Securities Act, such offer or sale would render invalid (for the
purpose of (A) the sale of the Note by the Issuer to the Note Purchaser, (B) the
resale of the Note by the Note Purchaser to subsequent purchasers or (C) the
resale of the Note by such subsequent purchasers to others) the exemption from
the registration requirements of the Securities Act provided by
Section 4(2) thereof, by Rule 144A or by Regulation S of the Securities Act
(“Regulation S”) thereunder or otherwise.

 

(ii)                   None of TRC, the Issuer or any of their Affiliates (as
defined in Rule 501(b) of Regulation D) will directly or through any agent: 
(A) engage in any form of general solicitation or general advertising (as those
terms are used in Regulation D) in connection with the offering or sale of the
Note in the United States or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (B) engage in any “directed
selling efforts” (as defined in Rule 902(c) under Regulation S) with respect to
the Note.

 

(b)           For so long as all of the Notes are held by the Note Purchaser,
JPMorgan Chase & Co. or a wholly-owned direct or indirect subsidiary of JPMorgan
Chase & Co. (each a “Chase Entity” and collectively, the “Chase Entities”):

 

(i)                    For a period from the date of this Note Purchase
Agreement until payment in full of the Note, Target National Bank, as Servicer,
will furnish or cause to be furnished to the Note Purchaser (A) copies of each
certificate, report, statement and the annual statements of compliance delivered
to the Trustee, pursuant to Article III of the Pooling and Servicing Agreement
and Section 5.2 of the Series Supplement and the annual independent certified
public accountant’s servicing reports furnished to the Trustee pursuant to
Article III of the Pooling and Servicing Agreement, by either first-class mail
or electronic transfer (including e-mail) as soon as practicable after such
statements and reports are furnished to the Trustee, and (B) any other periodic
certificates or reports as may be delivered to the Trustee or the Collateral
Certificateholder under the Pooling and Servicing Agreement or the
Series Supplement.

 

(ii)                   For a period from the date of this Note Purchase
Agreement until payment in full of the Note, Target National Bank, as Servicer,
will furnish to the Note Purchaser (A) copies of each certificate and the annual
statements of compliance delivered to the Indenture Trustee, pursuant to
Section 3.9 of the Indenture, by either first-class mail or electronic transfer
(including e-mail) as soon as practicable after such statements and reports are
furnished to the Indenture Trustee, and (B) any other periodic certificates or
reports as may be delivered to the Indenture Trustee under the Indenture;
provided that any certificate to be provided to the Noteholders pursuant to the
Indenture shall be provided by the Indenture Trustee and not Target National
Bank.

 


 

(iii)                  For a period from the date of this Note Purchase
Agreement until payment in full of the Note, Target National Bank, as Servicer,
shall provide to the Note Purchaser the Forecast Book and the Risk Management
Review containing substantially similar information as the copies of such
reports previously provided to Chase USA or if such reports are no longer
produced, such replacement standard monthly profitability and risk management
reports used by Target’s credit card management team in the ordinary course of
business to monitor portfolio performance, in each case by either first-class
mail or electronic transfer (including e-mail) as soon as practicable after
being provided to Target’s credit card management team and not more than sixty
(60) days after the end of the related reporting period, subject, in each case,
to the mutually agreed upon confidentiality provisions.  Neither the Note
Purchaser nor Chase USA will have access to personally identifiable cardholder
information.  Target National Bank agrees to have its senior credit officers, or
any other person designated by the foregoing that is acceptable to the Note
Purchaser, meet not more frequently than once each calendar quarter with
representatives of the Note Purchaser to discuss any such report.  All such
meetings shall be at a location specified by Target National Bank.  The Note
Purchaser will not be reimbursed for its expenses incurred in participating in
such meetings.

 

(iv)                  TRC agrees that any credit card account initially
originated by a party other than Target National Bank and its successors,
assigns or transferees from Target National Bank, and with respect to any such
successors, assigns or transferees any credit card account originated by such
entity (other than Target National Bank) prior to becoming a successor, assign
or transferee of Target National Bank, shall not become an Automatic Additional
Account or Supplemental Account unless the Note Purchaser shall have given its
prior written consent to such designation.

 

(v)                   TRC agrees that no credit card account shall be treated as
an Eligible Account unless (a) it is Target branded and includes a consumer
value proposition substantially related to Target retail locations or Target
merchandise or (b) the Note Purchaser shall have given its prior written consent
to such designation.

 

(vi)                  TRC agrees that the Required Retained Transferor’s
Percentage shall not be adjusted unless there is: (A) written notice from TRC to
the Trustee, (B) prior written consent from the Note Purchaser in connection
with such action and (C) a Tax Opinion that such action shall not cause the
Trust to be characterized for Federal income tax purposes as an association or
publicly traded partnership taxable as a corporation or otherwise have any
material adverse effect on the Federal income taxation of any outstanding
Series of Certificates or any Certificate Owner.

 


 

(vii)                 With respect to the Principal Allocation Percentage, the
denominator under clause (2) of the definition thereof shall be calculated as
the sum of the numerators used to calculate the principal allocation percentages
for all Series and Participations outstanding as of the date as to which such
determination is made; provided, however, that such numerators for each other
Series shall be based on the actual invested amount of such Series as specified
in the respective definition thereof.

 

(viii)                TRC agrees that, while each of the Basic Documents may be
amended from time to time in accordance with its terms, any amendment to a Basic
Document after the Closing Date which may have a material adverse effect on the
Note Purchaser shall be subject to the prior written consent of the Note
Purchaser and additionally, that the Note Purchaser shall be given notice of any
proposed amendment to such documents (regardless of any determination of
materiality) not less than ten Business Days prior to the proposed effective
date for such amendment.

 

(ix)                   TRC agrees that it will request that Target National Bank
not at any time, except as otherwise required by any Requirement of Law, or as
is deemed by Target National Bank to be necessary in order for Target National
Bank to maintain its credit card business, based upon a good faith assessment by
Target National Bank, in its sole discretion, of the nature of the competition
in the credit card business, reduce the annual percentage rates of the Periodic
Finance Charges assessed on the Receivables or reduce other fees on the
Accounts, if, either (a) as a result of such reduction it is reasonably expected
that such reduction will cause an Early Amortization Event to occur with respect
to a Series or (b) such reduction (x) if Target National Bank owns a comparable
segment of receivables, is not applied to any such comparable segment of
consumer open end credit accounts owned by Target National Bank that have
characteristics the same as or substantially similar to the Receivables that are
the subject of such change and (y) if Target National Bank does not own such a
comparable segment of receivables, is made with the intent to (1) materially
benefit TRC over the Investor Certificateholders or (2) materially adversely
affect the Investor Certificateholders, except as otherwise restricted by an
endorsement, sponsorship, or other agreement between TRC and an unrelated third
party or by the terms of the Accounts.  TRC further agrees to provide prompt
notice to the Note Purchaser of the failure on the part of Target National Bank
to act in accordance with such request by TRC.

 

Failure on the part of TRC or Target duly to observe or perform in any material
respect any covenants or agreements of TRC or Target set forth in subsection
5(b)(iii) through (ix), or failure on the part of Target National Bank to act in
accordance with the request of TRC as set forth in subsection 5(b)(ix), which
failure has a material adverse effect on the Note Purchaser and which continues
unremedied for a period of 60 days after the date on which

 


 

written notice of such failure, requiring the same to be remedied, shall have
been given to TRC and Target by the Note Purchaser shall constitute a Note
Purchase Agreement Early Amortization Event.

 

Upon discovery by TRC or Target of a material breach of any covenants or
agreements of TRC or Target set forth in subsection 5(b)(iii) through (ix) or
the material failure on the part of Target National Bank to act in accordance
with the request of TRC as set forth in subsection 5(b)(ix), the party
discovering such breach or failure shall give prompt written notice to the Note
Purchaser.

 

6.  Payment of Expenses.  TRC or Target will pay all expenses incident to the
performance of their obligations under this Note Purchase Agreement, including
(a) the preparation of the Basic Documents, including this Note Purchase
Agreement, the Collateral Certificate and the Note, (b) the preparation,
issuance and delivery of the Note to the Note Purchaser, (c) the fees and
disbursements of counsel and accountants for TRC and Target and any fees or
expenses of any other broker, agent or advisor to a Target Entity and (d) the
fees and expenses of the Trustee and its counsel, the Owner Trustee and its
counsel and the Indenture Trustee; provided, that TRC or Target may not use
Trust Assets for any payments made under this Section 6.

 

It is understood that the Note Purchaser will pay all expenses incident to the
performance of its obligations under this Note Purchase Agreement, including the
fees of its counsel.

 

7.  Conditions of the Obligations of the Note Purchaser.

 

I.  Conditions to Initial Purchase.  The obligation of the Note Purchaser to
purchase and pay for the Note on the Closing Date will be subject to the
accuracy of the representations and warranties on the part of TRC and Target
herein, to the accuracy of the statements of officers of TRC and Target made
pursuant to the provisions hereof, to the performance by each of TRC and Target
of its obligations hereunder and to the following additional conditions
precedent:

 

(a)           You shall have received from Timothy R. Baer, General Counsel for
Target and counsel for TRC, TCC and Target National Bank, such opinion or
opinions dated the Closing Date and satisfactory in form and substance to you
and your counsel, substantially to the effect that:

 

(i)                    Each of TRC, Target and TCC has been duly incorporated
and is validly existing and in good standing under the laws of the State of
Minnesota with full corporate power, authority and legal right to own its
properties and conduct its business as such properties are currently owned and
such business is currently conducted, to execute, deliver and perform its
obligations under each of the Basic Documents to which it is a party and, solely
with respect to TRC, as Transferor, to execute and deliver to the Trustee the

 


 

Collateral Certificate pursuant to the Pooling and Servicing Agreement and
Series Supplement;

 

(ii)                   Target National Bank is a national banking association
duly organized, validly existing and in good standing under the laws of the
United States, and has full corporate power, authority and legal right to
execute, deliver and perform its obligations under the Basic Documents to which
it is a party and, in all material respects, to own its properties and conduct
its business as such properties are presently owned and as such business is
presently conducted;

 

(iii)                  Each of TRC, Target National Bank, Target and TCC is duly
qualified to do business and is in good standing as a foreign corporation (or is
exempt from such requirements), and has obtained all necessary licenses and
approvals in each jurisdiction in which failure to so qualify or to obtain such
licenses and approvals would render any Credit Card Agreement relating to an
Account owned by the Credit Card Originator or any Receivable transferred to the
Trust by the Transferor unenforceable by the Credit Card Originator, the
Transferor, the Servicer or the Trustee and would have a material adverse effect
on the interests of the Note Purchaser under the Pooling and Servicing
Agreement, the Series Supplement, the Note Purchase Agreement or the Indenture;

 

(iv)                  The Collateral Certificate has been duly authorized,
executed and delivered by the Transferor and, when duly authenticated by the
Trustee in accordance with the terms of the Pooling and Servicing Agreement and
the Series Supplement and delivered to the Issuer at the direction of the
Transferor, will be validly issued and outstanding and entitled to the benefits
provided by the Pooling and Servicing Agreement and the Series Supplement;

 

(v)                   The Note has been duly authorized, executed and delivered
by the Issuer and, when duly authenticated by the Indenture Trustee in
accordance with the terms of the Indenture and delivered to and paid for by the
Note Purchaser in accordance with the terms of this Note Purchase Agreement,
will constitute valid and binding obligations of the Issuer entitled to the
benefits of the Indenture and enforceable against the Issuer in accordance with
its terms;

 

(vi)                  Each of the Basic Documents to which the applicable entity
is a party has been duly authorized, executed and delivered by TRC, TCC, Target
and/or the Servicer, as the case may be;

 

(vii)                 No consent, approval, authorization or order of any
governmental agency or body is required for (A) the execution and delivery by
TRC, the Issuer, TCC, Target or the Servicer, of the Basic Documents, the
Collateral Certificate or the Note, to the extent it is a signatory or party
thereto, or the performance of its obligations thereunder, or (B) the issuance
or sale of the

 


 

Note or the Collateral Certificate in connection with the purchase of the Note
by the Note Purchaser;

 

(viii)                None of the execution and delivery of the Basic Documents,
the Collateral Certificate or the Note by TRC, the Issuer, TCC, Target and/or
the Servicer, as the case may be, or the performance by TRC, the Issuer, TCC,
Target and/or the Servicer, as the case may be, of the transactions therein
contemplated to be performed by it or the fulfillment of the terms thereof does
or will result in any violation of any statute or regulation or any order or
decree of any court or governmental authority binding upon TRC, the Issuer, TCC,
Target or the Servicer, or the property of TRC, the Issuer, TCC, Target or the
Servicer, or conflict with, or result in a breach or violation of any term or
provision of, or result in a default under any of the terms and provisions of,
the charter or by-laws (or other similar document) of TRC, the Issuer, TCC,
Target or the Servicer, or any material indenture, loan agreement or other
material agreement to which TRC, the Issuer, TCC, Target or the Servicer, is a
party or by which any of them is bound; and

 

(ix)                   There are no proceedings or investigations pending or, to
the best knowledge of such counsel, threatened against TRC, the Issuer, TCC,
Target or Target National Bank, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality
(A) asserting the invalidity of any of the Basic Documents, the Collateral
Certificate or the Note, (B) seeking to prevent the issuance of the Collateral
Certificate or the Note or the consummation of any of the transactions
contemplated by any of the Basic Documents, the Collateral Certificate or the
Note, (C) seeking any determination or ruling that, in the reasonable judgment
of such counsel, would materially and adversely affect the performance by TRC of
its obligations under any of the Basic Documents, (D) seeking any determination
or ruling that would materially and adversely affect the validity or
enforceability of any of the Basic Documents, the Collateral Certificate or the
Note or (E) seeking to affect adversely the income tax attributes of the Trust
under the Federal or applicable state income or franchise tax systems.

 

(b)           You shall have received from Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel to TRC, an opinion dated the Closing Date and satisfactory
in form and substance to you and your counsel, substantially to the effect that,
in connection with the issuance of the Collateral Certificate and the Note,
neither the Trust nor the Issuer will be classified as an association or
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes.

 

(c)           You shall have received from Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel to TRC, such opinion or opinions dated the Closing Date and
satisfactory in form and substance to you and your counsel, substantially to the
effect that:

 


 

(i)                    Each of the Pooling and Servicing Agreement and the
Series Supplement constitutes the valid and binding obligation of the
Transferor, the Servicer and the Trustee, enforceable against the Transferor,
the Servicer and the Trustee in accordance with its terms, except (x) to the
extent that the enforceability thereof may be limited by (a) bankruptcy,
insolvency, receivership, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and the rights of
creditors as the same may be applied in the event of the bankruptcy, insolvency,
receivership, reorganization, moratorium or other similar event in respect of
the Transferor, the Servicer and the Trustee, (b) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity) and (c) the qualification that certain of the remedial provisions of the
Pooling and Servicing Agreement and the Series Supplement may be unenforceable
in whole or in part, but the inclusion of such provisions does not affect the
validity of the Pooling and Servicing Agreement and the Series Supplement taken
as a whole, and the Pooling and Servicing Agreement and the Series Supplement
together with applicable law, contain adequate provisions for the practical
realization of the benefits of the security created thereby and (y) such counsel
expresses no opinion as to the enforceability of any rights to contribution or
indemnification which are violative of public policy underlying any law, rule or
regulation;

 

(ii)                   The Bank Receivables Purchase Agreement constitutes the
valid and binding obligation of Target National Bank and TCC, enforceable
against Target National Bank and TCC in accordance with its terms, except (x) to
the extent that the enforceability thereof may be limited by (a) bankruptcy,
insolvency, receivership, conservatorship, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and the rights of creditors as the same may be applied in the event of the
bankruptcy, insolvency, receivership, conservatorship, reorganization,
moratorium or other similar event in respect of Target National Bank or TCC and
(b) general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity) and (y) such counsel expresses
no opinion as to the enforceability of any rights to contribution or
indemnification which are violative of public policy underlying any law, rule or
regulation;

 

(iii)                  The Receivables Purchase Agreement constitutes the valid
and binding obligation of TCC and TRC, enforceable against TCC and TRC in
accordance with its terms, except (x) to the extent that the enforceability
thereof may be limited by (a) bankruptcy, insolvency, receivership,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and the rights of creditors as the same
may be applied in the event of the bankruptcy, insolvency, receivership,
reorganization, moratorium or other similar event in respect of TCC and TRC and
(b) general principles of equity (regardless of whether enforceability is
considered

 


 

in a proceeding at law or in equity) and (y) such counsel expresses no opinion
as to the enforceability of any rights to contribution or indemnification which
are violative of public policy underlying any law, rule or regulation;

 

(iv)                  Each of the Trust Agreement and the Deposit and
Administration Agreement constitutes the valid and binding obligation of TRC and
the Issuer, enforceable against TRC and the Issuer in accordance with its terms,
except (x) to the extent that the enforceability thereof may be limited by
(a) bankruptcy, insolvency, receivership, conservatorship, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and the rights of creditors as the same may be
applied in the event of the bankruptcy, insolvency, receivership,
conservatorship, reorganization, moratorium or other similar event in respect of
TRC or the Issuer and (b) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity) and (y) such
counsel need express no opinion as to the enforceability of any rights to
contribution or indemnification which are violative of public policy underlying
any law, rule or regulation;

 

(v)                   The Indenture constitutes the valid and binding obligation
of the Indenture Trustee and the Issuer, enforceable against the Indenture
Trustee and the Issuer in accordance with its terms, except (x) to the extent
that the enforceability thereof may be limited by (a) bankruptcy, insolvency,
receivership, conservatorship, reorganization, moratorium or other similar laws
now or hereafter in effect relating to creditors’ rights generally and the
rights of creditors as the same may be applied in the event of the bankruptcy,
insolvency, receivership, conservatorship, reorganization, moratorium or other
similar event in respect of the Indenture Trustee and the Issuer, (b) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity) and (c) the qualification that certain of the
remedial provisions of the Indenture may be unenforceable in whole or in part,
but the inclusion of such provisions does not affect the validity of the
Indenture taken as a whole, and the Indenture together with applicable law,
contain adequate provisions for the practical realization of the benefits of the
security created thereby and (y) such counsel need express no opinion as to the
enforceability of any rights to contribution or indemnification which are
violative of public policy underlying any law, rule or regulation;

 

(vi)                  The Note, when executed and authenticated in accordance
with the terms of the Indenture and delivered to and paid for by the Note
Purchaser pursuant to this Note Purchase Agreement, will constitute the valid
and binding obligation of the Issuer entitled to the benefits of the Indenture
and enforceable against the Issuer in accordance with its terms under the
applicable laws of the State of Delaware;

 


 

(vii)                 The Collateral Certificate, when executed and
authenticated in accordance with the terms of the Pooling and Servicing
Agreement and the Series Supplement and delivered to the Issuer at the direction
of the Transferor in consideration of receipt of the Note, will be entitled to
the benefits of the Pooling and Servicing Agreement and the Series Supplement
under the applicable laws of the State of Delaware;

 

(viii)                This Note Purchase Agreement has been duly authorized,
executed and delivered by TRC and Target;

 

(ix)                   Neither the execution, delivery or performance by each of
TRC, TCC, Target National Bank or Target of the Basic Documents to which it is a
party, nor the compliance by each of TRC, TCC, Target National Bank or Target,
as the case may be, with the terms and provisions thereof or hereof, will
contravene any provision of any applicable law;

 

(x)                    Based on such counsel’s review of applicable laws, no
governmental approval, which has not been obtained or taken and is not in full
force and effect, is required to authorize or is required in connection with the
execution, delivery or performance by each of TRC, TCC, Target National Bank or
Target, of the Basic Documents to which it is a party;

 

(xi)                   The Indenture will be qualified pursuant to the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”);

 

(xii)                  Neither the Trust nor the Issuer is required to be
registered under the Investment Company Act of 1940, as amended (the “1940
Act”); and

 

(xiii)                 Assuming (A) the accuracy of the covenants and agreements
of TRC set forth in Section 5 of this Note Purchase Agreement, (B) the accuracy
of the representations, warranties and agreements of the Note Purchaser set
forth in Section 4 of this Note Purchase Agreement and (C) compliance with the
terms of Section 2.3 of the Indenture, the offer and sale of the Note is not
required to be registered under the Securities Act, it being understood that
such counsel does not express any opinion as to any subsequent reoffer or resale
of such Note.

 

(d)           You shall have received from Davenport, Evans, Hurwitz & Smith
LLP, special South Dakota counsel to Target National Bank, such opinion or
opinions dated the Closing Date and satisfactory in form and substance to you
and your counsel, substantially to the effect that:

 

(i)                    The security interest created by the Bank Receivables
Purchase Agreement in the Receivables has been perfected under Article 9 of the

 


 

Uniform Commercial Code of South Dakota by the proper filing of UCC-1 financing
statements with the appropriate filing offices in South Dakota, and such
security interest is of first priority under Article 9 of the South Dakota
Uniform Commercial Code; and

 

(ii)                   The UCC-1 financing statements have been previously
filed, have not been amended or terminated and no other filings or other
actions, with respect to TCC’s interest in the Receivables, are necessary to
perfect the interest of TCC in the Receivables, and the proceeds thereof,
conveyed to TCC, except that appropriate continuation statements must be filed
in accordance with the South Dakota Uniform Commercial Code.

 

(e)           You shall have received from Faegre & Benson LLP, special
Minnesota counsel to the Transferor and TCC, such opinion or opinions dated the
Closing Date and satisfactory in form and substance to you and your counsel,
substantially to the effect that:

 

(i)                    Each of the security interest created by the Receivables
Purchase Agreement, the security interest created by the Pooling and Servicing
Agreement in the Receivables and the security interest created by the Deposit
and Administration Agreement in the Collateral Certificate has been perfected
under Article 9 of the Uniform Commercial Code of Minnesota by the proper filing
of UCC-1 financing statements with the appropriate filing offices in Minnesota,
and each such security interest is of first priority under Article 9 of the
Minnesota Uniform Commercial Code; and

 

(ii)                   The UCC-1 financing statements have been previously
filed, have not been amended or terminated and (a) no other filings or other
actions, with respect to TRC’s interest in the Receivables, are necessary to
perfect the interest of TRC in the Receivables, and the proceeds thereof,
conveyed to TRC thereunder and (b) no other filings or other actions, with
respect to the Trustee’s interest in the Receivables, are necessary to perfect
the interest of the Trustee in the Receivables, and proceeds thereof, against
third parties, except, in each case, that appropriate continuation statements
must be filed in accordance with the applicable state’s requirements.

 

(f)            You shall have received from Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel to Target National Bank, TCC and TRC, such opinion or
opinions dated the Closing Date and satisfactory in form and substance to you
and your counsel, substantially to the effect that the Bank Receivables Purchase
Agreement creates in favor of TCC a security interest under Article 9 of the
Delaware Uniform Commercial Code (the “Delaware UCC”) in the rights of Target
National Bank in the Receivables, the Receivables Purchase Agreement creates in
favor of TRC a security interest under Article 9 of the Delaware UCC in the
rights of TCC in the Receivables, the Pooling and Servicing Agreement creates in
favor of the Trustee a security interest under Article 9 of

 


 

the Delaware UCC in the rights of the Transferor in the Receivables, the
Indenture together with the delivery of the Collateral Certificate to the
Indenture Trustee in the State of Delaware creates in favor of the Indenture
Trustee a security interest under Article 9 of the Delaware UCC in the rights of
the Issuer in the Collateral Certificate and the security interest of the
Indenture Trustee, as secured party, will be perfected in the Issuer’s rights in
the Collateral Certificate upon the later of the attachment of the security
interest and the filing of applicable UCC-1 financing statements.

 

(g)           You shall have received from Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel to TRC, such opinion or opinions dated the Closing Date and
satisfactory in form and substance to you and your counsel, substantially to the
effect that:

 

(i)                    In a properly presented and argued case, as a legal
matter, and based upon existing case law, in the event of the bankruptcy of TCC,
the transfer of Receivables from TCC to TRC would be treated as a “true sale”
and, accordingly, (A) Section 362(a) of title 11 of the United States Code (the
“Bankruptcy Code”) would not apply to stay payment to TRC (or its assigns) of
amounts collected on the Receivables and proceeds of sale thereof and (B) the
Receivables and proceeds of sale or collections thereof would not constitute
property of TCC’s bankruptcy estate under Section 541(a)(1) of the Bankruptcy
Code; and

 

(ii)                   If TCC should become a debtor in a case under the
Bankruptcy Code, a creditor or trustee of TCC (or TCC as debtor in possession)
would not have valid grounds to have a court disregard the corporate form of TRC
so as to cause a substantive consolidation of the assets and liabilities of TRC
with the assets and liabilities of TCC in a manner prejudicial to the
Noteholder.

 

(h)           You shall have received from Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel to Target National Bank, an opinion dated the Closing Date
and satisfactory in form and substance to you and your counsel, with respect to
the applicability of certain provisions of the Federal Deposit Insurance Act, as
amended by the Financial Institutions Reform, Recovery and Enforcement Act of
1989 with respect to the effect of receivership on TCC’s security interest in
the Receivables, and with respect to other related matters.

 

(i)            You shall have received from Timothy J. Carlin, Assistant Vice
President and Senior Counsel or other internal legal counsel for Wells Fargo &
Company, parent of the Trustee and the Indenture Trustee, such opinion or
opinions dated the Closing Date and satisfactory in form and substance to you
and your counsel, substantially to the effect that:

 


 

(i)                    The Trustee and the Indenture Trustee are each a national
banking association duly organized, validly existing and in good standing under
the Federal laws of the United States of America;

 

(ii)                   The Trustee has all requisite power and authority as a
national banking association to execute and deliver, and to perform its
obligations under the Pooling and Servicing Agreement and the Series Supplement
and to consummate the transactions contemplated by the Pooling and Servicing
Agreement and the Series Supplement;

 

(iii)                  The Indenture Trustee has all requisite power and
authority as a national banking association to execute and deliver, and to
perform its obligations under the Indenture and to consummate the transactions
contemplated by the Indenture;

 

(iv)                  The Trustee’s performance of its obligations under the
Pooling and Servicing Agreement, the execution and delivery of the
Series Supplement by the Trustee and the performance of the Trustee’s
obligations pursuant to the Series Supplement do not conflict with or result in
a violation of the Articles of Association or By-Laws of the Trustee;

 

(v)                   The execution and delivery of the Indenture by the
Indenture Trustee and performance of the Indenture Trustee’s obligations
pursuant to the Indenture do not conflict with or result in a violation of the
Articles of Association or By-Laws of the Indenture Trustee;

 

(vi)                  The Pooling and Servicing Agreement and the
Series Supplement have been duly authorized, executed and delivered by the
Trustee;

 

(vii)                 The Indenture has been duly authorized, executed and
delivered by the Indenture Trustee;

 

(viii)                The Collateral Certificate has been duly authenticated by
the Trustee pursuant to the Pooling and Servicing Agreement; and

 

(ix)                   The Note has been authenticated by the Indenture Trustee
pursuant to the Indenture.

 

(j)            You shall have received a certificate, dated the Closing Date and
satisfactory in form and substance to you and your counsel, of an officer of
each of TRC, TCC, Target National Bank and Target, as applicable, in which such
an officer, to the best of his or her knowledge after reasonable investigation,
shall state that the representations and warranties of TRC and Target, as the
case may be, in this Note Purchase Agreement are true and correct, that TRC and
Target have each complied with all agreements and satisfied all conditions on
its part to be performed or satisfied

 


 

hereunder at or prior to the Closing Date, that no Early Amortization Event or
event that would become an Early Amortization Event after notice and the
expiration of any applicable cure period exists as of the Closing Date and that
the representations and warranties of each of TRC, TCC, Target National Bank and
Target, as applicable, in the Basic Documents are true and correct as of the
dates specified therein.

 

(k)           (i)                   You shall have received each of the items
listed on Exhibit C hereto (and not otherwise delivered pursuant to clauses
(a) through (j) of this Section 7), each of which items shall be dated the
Closing Date and in substantially the form heretofore agreed upon as of the date
hereof; provided, that such forms are subject to the further review from the
Rating Agencies and/or trustees and may be revised with the mutual consent of
you and TRC (and the respective counsel thereto).

 

(ii)                   You shall have received each of the items listed on
Exhibit D hereto (and not otherwise delivered pursuant to clauses (a) through
(j) of this Section 7), each of which items shall be dated the Closing Date and
in form and substance mutually agreed upon by you and TRC (and the respective
counsel thereto); provided, however, that if either of the Rating Agency
Conditions have not been satisfied by the Termination Date, (A) the parties
hereto shall promptly thereafter commence negotiations to amend this Note
Purchase Agreement to provide for such additional time during which the Rating
Agency Conditions may be satisfied or (B) any party hereto may terminate this
Note Purchase Agreement and no party shall have any further liability or
obligations hereunder except for any amounts due prior to the Termination Date.

 

II.            Conditions to Additional Purchases.  The following shall be
conditions precedent to each purchase hereunder by the Note Purchaser of
Additional Notes pursuant to subsection 17(b):

 

(a)           The Note Purchaser shall have received notice of the date of the
purchase of Additional Notes (the “Additional Issuance Date”) and the principal
amount of such Additional Notes to be purchased on the Additional Issuance Date
pursuant to subsection 17(b);

 

(b)           (i)            If after giving effect to the purchase of
Additional Notes on the Additional Issuance Date, the Note Principal Balance
does not exceed the Note Initial Principal Balance, no Early Amortization Event,
Series 2008-1 Early Amortization Event or Event of Default shall have occurred
and be continuing; and

 

(ii)           If after giving effect to the purchase of Additional Notes on the
Additional Issuance Date, the Note Principal Balance shall exceed the Note
Initial Principal Balance, no Early Amortization Event, Series 2008-1 Early
Amortization Event or Event of Default, and no event that, with the giving of

 


 

notice or the lapse of time, or both, would constitute an Early Amortization
Event, a Series 2008-1 Early Amortization Event or an Event of Default, shall
have occurred and be continuing;

 

(c)           If after giving effect to the purchase of Additional Notes on the
Additional Issuance Date, the Note Principal Balance shall exceed the Note
Initial Principal Balance, all representations and warranties of TRC and Target
(as to itself, Target National Bank and TCC) contained herein, in the Basic
Documents, or otherwise made in writing pursuant to any of the provisions hereof
shall be true and correct in all material respects with the same force and
effect as though such representations and warranties had been made on and as of
such Additional Issuance Date (unless such representations and warranties
specifically relate to an earlier date);

 

(d)           After giving effect to the purchase on the Additional Issuance
Date of the Additional Notes to be purchased on such date, (i) the Note
Principal Balance shall not exceed $4,200,000,000 and (ii) the Transferor Amount
is at least equal to the Required Retained Transferor Amount;

 

(e)           The conditions precedent for increasing the principal amount of
the Collateral Certificate pursuant to Section 4.8 of the Series Supplement
shall have been satisfied and the principal amount of the Collateral Certificate
shall have been increased by an amount equal to the aggregate principal amount
of the Additional Notes proposed to be issued;

 

(f)            The conditions precedent for the issuance of the Additional Notes
pursuant to subsection 2.2(b) of the Indenture shall have been satisfied; and

 

(g)           The Note Purchaser shall have received a certificate, dated the
Additional Issuance Date and satisfactory in form and substance to the Note
Purchaser and its counsel, of an officer of each of TRC, TCC, Target National
Bank and Target, as applicable, certifying that the conditions described in
clauses (a) through (f) above have been satisfied.

 

For so long as one or more of the Chase Entities holds all of the Notes,
Additional Notes may only be issued subject to subsection 17(b) and shall not be
issued to an entity that is not a Chase Entity.

 

8.  Transfer of the Note by the Note Purchaser.

 

(a)           The Note may be sold, participated, transferred, assigned,
exchanged or otherwise pledged or conveyed by the Note Purchaser in whole or in
part (a “Transfer”), unless such Transfer would be to a retail competitor of
Target.  Prior to any Transfer, the Note Purchaser shall be required to obtain
the prior written consent of TRC (which consent shall not be unreasonably
withheld, it being understood that it would be reasonable for TRC to withhold
consent if a proposed Transfer would cause the Issuer or

 


 

the Trust to be treated as an association (or publicly traded partnership)
taxable as a corporation) and except that such consent shall not be required if
the Transfer is to another Chase Entity.  Any such Transfer will also be subject
to the prior delivery to the Indenture Trustee of (A) an opinion of counsel to
the effect that, for U.S. federal income tax purposes, (1) such action will not
adversely affect the tax characterization as debt of the Note or the Investor
Certificates of any outstanding Series or Class that were characterized as debt
at the time of their issuance and (2) following such action neither the Issuer
nor the Trust will be treated as an association (or publicly traded partnership)
taxable as a corporation and (B) a transferee representation letter
substantially in the form of Exhibit B to the Indenture.

 

(b)           No Transfer of the Note shall be permitted if such Transfer would
result in a breach of the provisions regarding transfer set forth in Section 2.3
of the Indenture.

 

(c)           In the event that the Note Purchaser Transfers any part of the
Note to another Chase Entity, such Chase Entity will be required to execute
prior to the consummation of such Transfer a confidentiality agreement in the
form substantially agreed upon among the parties as of the date of this Note
Purchase Agreement; provided, that if the Transfer is to Chase USA or JPMorgan
Chase Bank, National Association, this subsection 8(c) shall not apply.

 

(d)           Without limiting the generality of the foregoing, the parties
hereto acknowledge and agree that no pledge to a Federal Reserve Bank shall
require either the consent of TRC or the delivery of an opinion of counsel and
that any such pledge to a Federal Reserve Bank shall be deemed to satisfy the
requirements of this Section 8.

 

(e)           The Noteholders shall not retain any rights under this Note
Purchase Agreement if the Note is defeased pursuant to Section 2.9 of the
Indenture; provided, that

 

(i)                    the amount to be determined by the Administrator as the
Defeasance Covered Amount shall be subject to the consent of the Note Purchaser;
provided, however, that such consent shall not be unreasonably withheld if the
Issuer has provided an interest rate guarantee or other similar agreement that
in the reasonable judgment of the Note Purchaser assures payment in full of each
payment of Monthly Interest;

 

(ii)                   the rights of the Noteholders to payments in respect of
principal of and interest on the Note when such payments are due shall survive
defeasance and terminate only upon payment in full of the Note;

 

(iii)                  the rights of the Note Purchaser with respect to proposed
amendments to a Basic Document pursuant to Section 11.19 of the

 


 

Indenture shall survive defeasance and terminate only upon payment in full of
the Note; and

 

(iv)                  the rights of the Note Purchaser with respect to Sections
10 and 18 of this Note Purchase Agreement shall survive defeasance.

 

No Defeasance pursuant to Section 2.9 of the Indenture shall occur unless the
condition specified in subsection 8(e)(i) has been satisfied.  In addition, no
Defeasance pursuant to subsection 12.4(c)(i) of the Pooling and Servicing
Agreement shall occur unless the Note Purchaser consents to the amount to be
determined by the Transferor; provided, however, that such consent shall not be
unreasonably withheld if the Transferor has provided an interest rate guarantee
or other similar agreement that in the reasonable judgment of the Note Purchaser
assures payment in full of each payment of Monthly Interest.

 

9.  Management of Target National Bank’s Credit Card Business.  Decisions
concerning the Accounts, including underwriting decisions, will remain with
Target National Bank; provided that for so long as one or more of the Chase
Entities hold all of the Notes, if the Three-Month Average Excess Spread
Percentage is reduced to the level set forth in clause (a) or (b) below and only
for so long as it remains below such level, in which case the following will
apply:

 

(a)           If on any Distribution Date on or after the October 2008
Distribution Date, the Three-Month Average Excess Spread Percentage is less than
2%, the underwriting criteria set forth in Exhibit A hereto will, at the Note
Purchaser’s option, as soon as reasonably practicable, replace Target National
Bank’s existing underwriting criteria until Target National Bank and Chase USA
have agreed on an acceptable alternative, subject to approval, to the extent
required, by Target National Bank’s regulator.  The parties hereto may, by
written mutual agreement, change the criteria set forth in Exhibit A in order to
reflect changed circumstances.

 

(b)           If on any Distribution Date on or after the October 2008
Distribution Date, the Three-Month Average Excess Spread Percentage is less than
1%, at the Note Purchaser’s option, either or both of the following remedies may
be triggered within 30 days of such Distribution Date, subject to approval by
Target National Bank’s board of directors, and, to the extent required, by
Target National Bank’s regulator:

 

(i)                    Chase USA may recommend appropriate changes, if any, to
collections and recovery policies and strategies; and

 

(ii)                   Chase USA may recommend appropriate changes, if any, to
underwriting criteria.

 

Any such recommended changes to collections and recovery policies and strategies
or underwriting criteria under either subsections 9(a) or 9(b), (A)(x) must be
in effect in (1) Chase USA’s credit card portfolio generally or (2) a segment of
Chase USA’s credit card

 


 

portfolio that is substantially comparable to an applicable segment of the
Target National Bank portfolio in terms of demographic and risk attributes and
(y) must not be impractical to implement given the infrastructure of Target and
its affiliates and (B) may not include recommendations of the type listed on
Exhibit B hereto.  For so long as there is an Outstanding Series or Class that
is rated by a Rating Agency, such Rating Agency shall be provided notice if the
Three-Month Average Excess Spread Percentage falls below the levels set forth in
either subsections 9(a) or 9(b).

 

For purposes of this Section 9, “Excess Spread Percentage” shall mean with
respect to any Monthly Period, the sum of:

 

(1)          the percentage equivalent of a fraction the numerator of which is
the product of (A) a fraction the numerator of which is the Floating Allocation
Percentage of Collections of Finance Charge Receivables for such Monthly Period
and the denominator of which is number of weeks in such Monthly Period and
(B) the number of weeks in the related fiscal year of the Transferor, and the
denominator of which is the Invested Amount at the end of the last day of the
preceding Monthly Period less,

 

(2)          the percentage equivalent of a fraction the numerator of which is
the product of the Investor Defaulted Amount for such Monthly Period and 12, and
the denominator of which is the Invested Amount at the end of the last day of
the preceding Monthly Period less,

 

(3)          2% (Servicing Fee) less,

 

(4)          3% (Program Fee) less.

 

(5)          the percentage equivalent of a fraction the numerator of which is
the product of (A) a fraction the numerator of which is the Monthly Loyalty,
Rewards and TCOE Fee for such Monthly Period, and the denominator of which is
the number of weeks in such Monthly Period, and (B) the number of weeks in the
related fiscal year of the Transferor, and the denominator of which is the
Invested Amount at end of last day of preceding Monthly Period less,

 

(6)          the Interest Rate for the related Interest Accrual Period,

 

provided that the first Monthly Period to be used to calculate the Excess Spread
Percentage shall be the July 2008 Monthly Period.

 


 

For purposes of this Section 9, “Three-Month Average Excess Spread Percentage”
shall mean, with respect to each Distribution Date on and after the October 2008
Distribution Date, the percentage equivalent of a fraction, the numerator of
which is the sum of the Excess Spread Percentages with respect to the three
immediately preceding Monthly Periods and the denominator of which is three.

 

(c)           If, within 60 days of receiving the recommendations provided
pursuant to clause (b) above, Target National Bank does not implement (or, for a
change that could be reasonably expected to take longer than 60 days to
implement, take and continue to proceed with commercially reasonable steps to
implement) in all material respects the changes recommended by Chase USA, a Note
Purchase Agreement Early Amortization Event will be deemed to have occurred.

 

Target National Bank will have exclusive authority to market its credit card
business at its expense and will retain the exclusive right to communicate with
cardholders for so long as it remains the Servicer.

 

Meetings between Target, Target National Bank and Chase USA may be scheduled on
an ad hoc basis and any information exchanged at such meetings shall be subject
to the mutually agreed upon confidentiality provisions and such additional
confidentiality provisions as the discloser of the information reasonably
determines to be appropriate.

 

The rights described in this Section 9 are exclusive to the Note Purchaser, or,
following a Transfer, any other Chase Entity to whom any part of the Note is
transferred upon satisfaction of the requirements in Section 8 and Section 2.3
of the Indenture, and are non-transferable by such entities to any other
entity.  Such rights will expire upon the Transfer of any part of the Note to
any other entity.

 

10.  Survival of Certain Representations and Obligations.  The respective
agreements, representations, warranties and other statements of TRC and Target
and their respective officers and of the Note Purchaser and Chase USA set forth
in or made pursuant to this Note Purchase Agreement will remain in full force
and effect, regardless of any investigation, or statement as to the results
thereof, made by or on behalf of the Note Purchaser, Chase USA, TRC, Target or
any of their respective representatives, officers or directors or any
controlling person, and will survive delivery of and payment for the Note.

 

11.  Notices.  All communications hereunder will be in writing and will be
mailed, sent by facsimile or delivered and confirmed (or such other means of
communication as agreed upon by the parties hereto) to the following (or to such
other address as may be hereafter notified by the respective parties hereto):

 


 

(a)           Note Purchaser:

 

BOTAC, Inc.
c/o Chase Bank USA, National Association
201 N. Walnut Street
Wilmington, Delaware 19801
Attention: Keith W. Schuck, President
(facsimile no. (302) 282-7634)

 

(b)           Chase USA:

 

Chase Bank USA, National Association
201 N. Walnut Street
Wilmington, Delaware 19801
Attention: Keith W. Schuck, President
(facsimile no. (302) 282-7634)

 

(c)           TRC:

 

Target Receivables Corporation
1000 Nicollet Mall, TPS 3136
Minneapolis, Minnesota 55403
Attention: General Counsel
(facsimile no. (612) 696-6909)

 

(d)           Target:

 

Target Corporation
1000 Nicollet Mall
Minneapolis, Minnesota 55403
Attention: Treasurer
(facsimile no. (612) 761-5573)

 

If notice is required to be provided to the Rating Agencies:

 

(e)           Moody’s:

 

Moody’s Investors Service, Inc.
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Attention: ABS Monitoring Group
(facsimile no. (212) 298-6664)

 


 

(f)            Standard & Poor’s:

 

Standard & Poor’s Ratings Services
     a Division of The McGraw-Hill Companies, Inc.
55 Water Street
New York, New York 10041
Attention: Asset Backed Surveillance Department
(facsimile no. (212) 438-2648)

 

12.  Successors.  This Note Purchase Agreement will inure to the benefit of and
be binding upon the parties hereto and their respective successors and assignees
(excluding any assignee other than an assignee who is a Chase Entity, Target or
a wholly-owned direct or indirect subsidiary of Target) and no other person will
have any right or obligation hereunder; provided, however, that no assignment
shall release or otherwise reduce the obligations of any party.

 

13.  Counterparts.  This Note Purchase Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original but all such
counterparts shall together constitute one and the same Note Purchase Agreement.

 

14.  Applicable Law; Jurisdiction.  THIS NOTE PURCHASE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

THE PARTIES HERETO HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL
AND STATE COURTS IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN ANY SUIT
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE PURCHASE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

15.  Amendments or Waivers.  No amendment or waiver of any provision of this
Note Purchase Agreement, nor any consent or approval to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the parties hereto.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given.  For so
long as there is an Outstanding Series or Class that is rated by a Rating
Agency, such Rating Agency shall be provided notice of any amendment or waiver
of any provision of this Note Purchase Agreement.

 

16.  Arm’s-Length Transaction.  Each of TRC and Target acknowledge and agree
that each of the Note Purchaser and Chase USA is acting solely in the capacity
of an arm’s length contractual counterparty to each of TRC and Target with
respect to the purchase of the Note contemplated hereby (including in connection
with determining the terms of the sale and purchase) and not as a financial
advisor or a fiduciary to, or an agent of, either TRC or Target or

 


 

any other person.  Additionally, neither the Note Purchaser nor Chase USA is
advising TRC,  Target or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.  TRC and Target shall each
consult with its own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Note Purchaser nor Chase USA shall have any
responsibility or liability to either TRC or Target with respect thereto. Any
review by either the Note Purchaser or Chase USA of TRC, Target, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Note Purchaser or Chase USA, as
the case may be, and shall not be on behalf of TRC or Target.

 

17.  Repurchase Obligations.  Prior to the Amortization Period Commencement Date
and only for so long as one or more of the Chase Entities hold all of the Notes:

 

(a)           On each Determination Date beginning with the Determination Date
related to the October 2008 Monthly Period, the Servicer shall calculate the Cap
Test Percentage for the related Monthly Period.  The “Cap Test Percentage” for
any Monthly Period is the percentage equivalent of a fraction, the numerator of
which is the Invested Amount of the Collateral Certificate and the denominator
of which is the aggregate amount of Principal Receivables in the Trust plus
amounts on deposit in the Special Funding Account, in each case as of the last
day of such Monthly Period.  If, as determined on any Determination Date
beginning with the Determination Date relating to the December 2008 Monthly
Period, the Cap Test Percentage is equal to or greater than the Cap Trigger for
three (3) immediately preceding Monthly Periods, TRC agrees to purchase on the
Distribution Date related to such Determination Date, a portion of the Note
Principal Balance sufficient to reduce the Cap Test Percentage as of the prior
Monthly Period to a level that is one one-hundredth percentage point (0.01%)
less than the Cap Trigger (the “Transferor Note Repurchase”); provided, that the
maximum Transferor Note Repurchase for a given Distribution Date shall not
exceed the Available Series 2008-1 Principal Collections for the related Monthly
Period; provided, further, that no such purchase shall be required if, after TRC
provides notice on the Determination Date of the amount of the Transferor Note
Repurchase proposed to take place on the related Distribution Date, the Note
Purchaser, in its sole discretion, provides written notice by the Business Day
after such Determination Date that the Transferor Note Repurchase shall be
waived.  If a removal pursuant to Section 2.10 of the Pooling and Servicing
Agreement shall cause the Cap Test Percentage to exceed the Cap Trigger as of
the last day of the Monthly Period in which such Removal Date occurred, TRC
agrees to a Transferor Note Repurchase on the Distribution Date in the next
Monthly Period.  For purposes of this Section 17, “Cap Trigger” shall mean
47.00%.  The purchase price for the Transferor Note Repurchase shall be the
Accreted Note Value (as defined below).  Failure on the part of TRC duly to
effect the Transferor Note Repurchase set forth in this subsection 17(a), which
failure has a material adverse effect on the Note Purchaser and which continues
unremedied through the Distribution Date in the Monthly Period following the
Monthly Period containing the Determination Date on which the Transferor

 


 

Note Repurchase obligation arose, shall constitute a Note Purchase Agreement
Early Amortization Event.

 

(b)           On each Determination Date beginning with the Determination Date
related to the January 2009 Monthly Period, if the Cap Test Percentage is less
than the Cap Trigger as of the end of the related Monthly Period, the Transferor
at its option may request on such Determination Date that the Note Purchaser
purchase Additional Notes on the following Distribution Date sufficient to
maintain the Cap Test Percentage at a level that is one one-hundredth percentage
point (0.01%) less than the Cap Trigger as of the end of the related Monthly
Period (the “Note Purchaser Note Repurchase”).  The Note Purchaser will be
obligated to purchase Additional Notes only to the extent that such purchase
would not cause the amount of Notes held by the Note Purchaser to exceed
$4,200,000,000; provided, that Chase USA shall be obligated to purchase, or
cause to be purchased, any Additional Notes that are not purchased by the Note
Purchaser pursuant to this subsection 17(b).  The obligation of the Note
Purchaser to effect the Note Purchaser Note Repurchase is subject to the
satisfaction of the conditions set forth in subsection 7(II) of this Note
Purchase Agreement, Section 4.8 of the Series Supplement and subsection
2.2(b) of the Indenture.  The purchase price for the Additional Notes shall be
the Accreted Note Value.

 

(c)           “Accreted Note Value” shall mean the product of (i) the Principal
Balance of the Transferor Note Repurchase or the Additional Notes and (ii) one
(1) minus the Adjustment Percentage for the related Distribution Date.

 

18.  Further Instruments and Acts.  Each of TRC, Target, the Note Purchaser and
Chase USA will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Note Purchase Agreement.

 

19.  Action on Behalf of Note Purchaser.  The parties hereto agree that to the
extent an action is required or permitted to be taken under this Note Purchase
Agreement by the Note Purchaser such action may be taken by a Chase Entity on
its behalf.

 

20.  Agreement of TRC as to Removal of Accounts.  For so long as all of the
Notes are held by one or more of the Chase Entities, in addition to any
conditions pursuant to Section 2.10 of the Pooling and Servicing Agreement, TRC
shall provide the relevant Chase Entity:

 

(a)           on or prior to the thirtieth (30th) day immediately preceding the
Removal Date, written notice of such removal; and

 


 

(b)           concurrently with delivery thereof to the Rating Agencies,
information about the Removed Accounts that is identical to that provided to the
Rating Agencies.

 

[REMAINDER OF THE PAGE BLANK]

 


 

If the foregoing is in accordance with the Note Purchaser’s and Chase USA’s
understanding of our agreement, kindly sign and return to TRC and Target one of
the counterparts hereof, whereupon it will become a binding agreement between
TRC, Target, the Note Purchaser and Chase USA in accordance with its terms.

 

 

Very truly yours,

 

 

 

 

 

TARGET RECEIVABLES CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Douglas A. Scovanner

 

 

 

Name: Douglas A. Scovanner

 

 

 

Title:   President

 

 

 

 

 

 

 

 

 

 

TARGET CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Douglas A. Scovanner

 

 

 

Name: Douglas A. Scovanner

 

 

 

Title:   Executive Vice President and Chief Financial Officer

 

 

 

BOTAC, INC.

 

 

 

 

 

By

/s/ David A. Penkrot

 

 

Name: David A. Penkrot

 

 

Title:   Vice President, Director

 

 

 

 

 

CHASE BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Keith Schuck

 

 

Name: Keith Schuck

 

 

Title:   President

 

 

 

Note Purchase Agreement

 


 

Exhibit A

 

UNDERWRITING CRITERIA PURSUANT TO SUBSECTION 9(a)

 

[*]

 

 

 

 

 

 

 

 

 

 

* Material has been omitted pursuant to a request for confidential treatment and
such material has been filed separately with the Securities and Exchange
Commission.

 


 

Exhibit B

 

RECOMMENDATIONS EXCLUDED

 

[*]

 

 

 

 

 

 

 

 

 

 

* Material has been omitted pursuant to a request for confidential treatment and
such material has been filed separately with the Securities and Exchange
Commission.

 


 

Exhibit C

 

 

I.  2008-1 DOCUMENTS

 

 

 

 

 

1.

 

Series 2008-1 Supplement to the Pooling and Servicing Agreement, dated as of the
Closing Date, by and among the Transferor, the Servicer and the Trustee

 

 

 

 

 

2.

 

Indenture, dated as of the Closing Date, by and between Target Credit Card Owner
Trust 2008-1, as Issuer and Wells Fargo Bank, National Association, as Indenture
Trustee

 


 

Exhibit D

 

 

I.  2008-1 DOCUMENTS

 

 

 

 

 

1.

 

Deposit and Administration Agreement, dated as of the Closing Date, by and
between TRC, as Depositor and Administrator and the Issuer

 

 

 

 

 

2.

 

Amended and Restated Trust Agreement, dated as of the Closing Date, by and
between TRC, as Depositor, and the Owner Trustee

 

 

 

 

 

II.  SECURITIES

 

 

 

 

 

3.

 

Specimen of the Notes

 

 

 

 

 

4.

 

Specimen of Collateral Certificate

 

 

 

 

 

5.

 

Transferor Certificate (R-8) and Cancelled Transferor Certificate (R-7)

 

 

 

 

 

III.  CORPORATE CERTIFICATES

 

 

 

 

 

A.  Target Corporation

 

 

 

 

 

6.

 

Secretary’s Certificate, re: incumbency, dated as of the Closing Date, with
attached Articles of Incorporation, By-laws and Resolutions

 

 

 

 

 

7.

 

Good Standing Certificate from the Secretary of State of Minnesota

 

 

 

 

 

8.

 

Bring-down Letter, dated as of the Closing Date, from the Secretary of State of
Minnesota

 

 

 

 

 

B.  Target National Bank (Servicer)

 

 

 

 

 

9.

 

Secretary’s Certificate, re: incumbency, dated as of the Closing Date, with
attached Articles of Association, By-laws and Loan Securitization Committee
Resolutions

 

 

 

 

 

10.

 

Certificate of Corporate Existence from the Comptroller of the Currency

 

 

 

 

 

11.

 

Certificate from the Federal Deposit Insurance Corporation

 

 

 

 

 

C.  Target Capital Corporation

 

 

 

 

 

12.

 

Secretary’s Certificate, re: incumbency, dated as of the Closing Date, with
attached Articles of Incorporation, By-laws and Resolutions

 

 

 

 

 

13.

 

Good Standing Certificate from the Secretary of State of Minnesota

 


 

 

14.

 

Bring-down Letter, dated as of the Closing Date, from the Secretary of State of
Minnesota

 

 

 

 

 

D.  Target Receivables Corporation (Transferor)

 

 

 

 

 

15.

 

Secretary’s Certificate, re: incumbency, dated as of the Closing Date, with
attached Articles of Incorporation, By-laws and Resolutions

 

 

 

 

 

16.

 

Good Standing Certificate from the Secretary of State of Minnesota

 

 

 

 

 

17.

 

Bring-down Letter, dated as of the Closing Date, from the Secretary of State of
Minnesota

 

 

 

 

 

E.  Wells Fargo Bank, National Association (Indenture Trustee/Master Trust
Trustee)

 

 

 

 

 

18.

 

Certified Copy of General Signature Resolution Relating to Execution of Written
Instruments

 

 

 

 

 

19.

 

Certificate of Corporate Existence from the Comptroller of the Currency

 

 

 

 

 

F.  Target Credit Card Owner Trust 2008-1 (Owner Trust)

 

 

 

 

 

20.

 

Certificate of Trust

 

 

 

Trust Agreement, between TRC, as Depositor, and the Owner Trustee

 

 

 

 

 

21.

 

Owner Certificate Relating to Owner Trust

 

 

 

 

 

22.

 

Good Standing Certificate, dated as of the Closing Date, from the Secretary of
State of Delaware

 

 

 

 

 

G.  Wilmington Trust Company (Owner Trustee)

 

 

 

 

 

23.

 

Officer’s Certificate, re: incumbency, dated as of the Closing Date, with
attached Articles of Incorporation, By-laws and Resolutions

 

 

 

 

 

24.

 

Good Standing Certificate, dated as of the Closing Date, from the Secretary of
State of Delaware

 

 

 

 

 

IV.  OFFICER CERTIFICATES

 

 

 

 

 

A.  Target National Bank (Servicer)

 

 

 

 

 

25.

 

Officer’s Certificate, as to creation of a valid security interest under Bank
Receivables Purchase Agreement

 

 

 

 

 

26.

 

Officer’s Certificate, re: establishment of accounts

 

 

 

 

 

B.  Target Receivables Corporation (Transferor)

 

 

 

 

 

27.

 

Officer’s Certificate, re: subsections 6.3(b)(v), (vii) of the Pooling and
Servicing Agreement

 


 

 

28.

 

Exchange Notice, re: subsection 6.3(b)(i) of the Pooling and Servicing Agreement

 

 

 

 

 

29.

 

Authentication Order, re: Notes, Collateral Certificate and Beneficial Interests
in the Owner Trust

 

 

 

 

 

30.

 

Cross-Receipt, signed by the Transferor and Chase USA, regarding delivery of the
Notes

 

 

 

 

 

C.  Wells Fargo Bank, National Association (Indenture Trustee/Master Trust
Trustee)

 

 

 

 

 

31.

 

Officer’s Certificate (Indenture Trustee/Master Trust Trustee), re: no knowledge
of liens or material litigation

 

 

 

 

 

32.

 

Receipt of Collateral Certificate

 

 

 

 

 

D.  Wilmington Trust Company (Owner Trustee)

 

 

 

 

 

33.

 

Officer’s Certificate, re: no knowledge of liens or material litigation

 

 

 

 

 

34.

 

Power of Attorney, re: Deposit and Administration Agreement

 

 

 

 

 

35.

 

Receipt of Collateral Certificate

 

 

 

 

 

F.  Chase USA (Note Purchaser)

 

 

 

 

 

36.

 

Cross-Receipt, signed by the Transferor and Chase USA, regarding delivery of the
Notes

 

 

 

 

 

V.  UCC DOCUMENTS

 

 

 

 

 

37.

 

UCC Search Reports for TCC and TRC in Minnesota, Target National Bank in South
Dakota and the Owner Trust in Delaware

 

 

 

 

 

38.

 

UCC-1 (re: Collateral Certificate)

 

 

 

a.  Minnesota: TRC à Owner Trust

 

 

 

b.  Delaware:  Owner Trust/ee à Indenture Trustee

 

 

 

 

 

VI.  OPINIONS

 

 

 

 

 

A.  Target Corporation, Target National Bank, TCC, TRC

 

 

 

 

 

39.

 

Corporate Matters

 


 

 

B.  Skadden, Arps, Slate, Meagher & Flom LLP

 

 

 

 

 

40.

 

Corporate Matters

 

 

 

 

 

41.

 

FDIC Matters

 

 

 

 

 

42.

 

True Sale

 

 

 

 

 

43.

 

Nonconsolidation

 

 

 

 

 

44.

 

Security Interest (Delaware)

 

 

 

 

 

45.

 

Federal Tax Issues

 

 

 

Officer’s Certificate

 

 

 

 

 

C.  Davenport, Evans, Hurwitz & Smith LLP

 

 

 

 

 

46.

 

Security Interest (South Dakota)

 

 

 

 

 

47.

 

Tax (South Dakota)

 

 

 

 

 

D.  Faegre & Benson LLP

 

 

 

 

 

48.

 

Security Interest (Minnesota)

 

 

 

 

 

49.

 

Tax (Minnesota)

 

 

 

 

 

E.  Wells Fargo Bank, National Association

 

 

 

 

 

50.

 

Corporate Matters (re: Master Trust Trustee/Indenture Trustee)

 

 

 

 

 

F.  Richards, Layton & Finger, P.A.

 

 

 

 

 

51.

 

Corporate Matters (re: Owner Trustee)

 

 

 

 

 

52.

 

Corporate Matters (re: Owner Trust)

 

 

 

 

 

VII.  MISCELLANEOUS DOCUMENTS

 

 

 

 

 

53.

 

S&P Ratings Letter

 

 

 

 

 

54.

 

Moody’s Ratings Letter

 


 

Schedule I

 

INFORMATION PREVIOUSLY PROVIDED TO NOTE PURCHASER PURSUANT TO SUBSECTION 2(h)

 

·      Master file account level data provided for Monthly Periods from
August 2005 through December 2007, provided, that, such master file account
level data excludes August 2006 and September 2006.

 

·      Materials titled “Chase Due Diligence Meeting Risk and Collections
Review” prepared by Target Financial Services; Minneapolis, MN dated January 2,
2008, as revised on May 2, 2008.

 